Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150895                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150895
                                                                    COA: 323983
Bay CC: 10-010787-FC
  DAVID BARRY BURNS,
           Defendant-Appellant.

  ____________________________________/

         By order of October 28, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 8, 2014 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
           p0620
                                                                               Clerk